Title: From George Washington to William Heath, 15 February 1781
From: Washington, George
To: Heath, William


                        
                            Dr Sir,
                            Head Quarters New Windsor Feby 15th 81
                        
                        Some advices which I have received will detain me here longer than I expected—I am to desire you will
                            immediately have all the light companies of the troops under your command completed to fifty rank and file each, and
                            assemble the whole without delay at Peeks Kill. They must be completed with shoes and as far as possible with all other
                            necessaries, for a march to Morris Town; as it will be a pretty expeditious one it is an additional reason for having the
                            men robust and in other respects well chosen. The Adjutant General must carefully inspect them when formed and exchange
                            all whom he does not approve. I am with great regard Dr Sir Yr most Obedient servant
                        
                            Go: Washington
                        
                        
                            P.S. I wish the troops to be ready to march from Fish Kill by the 19th at furthest. I shall instruct
                                the Qr M. General to prepare waggons. The officers will take their light baggage & there must be a serjeant
                                added to each Company.
                        

                    